 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                No. 2:18-cv-2612 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    EL DORADO COUNTY JAIL,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel. This action proceeds on his

18   amended petition for writ of habeas corpus challenging his 2018 conviction. (ECF No. 15.) On

19   April 22, 2019, petitioner filed a motion for an order for a grand jury investigation, and a motion

20   for application to the federal witness protection program. (ECF Nos. 30, 31.) Petitioner is

21   advised that such motions are not properly filed in this action because this action addresses solely

22   habeas relief. As a general rule, a claim that challenges the fact or duration of a prisoner’s

23   confinement should be addressed by filing a habeas corpus petition, while a claim that challenges

24   the conditions of confinement should be addressed by filing a civil rights action. See Wolff v.

25   McDonnell, 418 U.S. 539, 554 (1974); Preiser v. Rodriguez, 411 U.S. 475, 499-500 (1973);

26   Ramirez v. Galaza, 334 F.3d 850, 858-859 (9th Cir. 2003), cert. denied, 541 U.S. 1063 (2004). If

27   petitioner believes his constitutional rights are being violated in connection with the conditions of

28   his confinement, he must file a civil rights action under 42 U.S.C. § 1983.
                                                        1
 1             Petitioner is advised that the decision as to whether a criminal prosecution should proceed,

 2   and what charges may be filed or brought before a grand jury unquestionably lies within a

 3   prosecutor’s discretion. See United States v. Batchelder, 442 U.S. 114, 124 (1979); cf. Jett v.

 4   Castaneda, 578 F.2d 842, 845 (9th Cir. 1978) (“While district courts have certain responsibilities

 5   in connection with selecting, instructing, and supervising grand juries, . . . the investigation of

 6   crime is primarily an executive function. Nowhere in the Constitution or in the federal statutes

 7   has the judicial branch been given power to monitor executive investigations before a case or

 8   controversy arises.”); accord Olagues v. Russoniello, 770 F.2d 791, 799-800 (9th Cir. 1985); see

 9   also Powell v. Katzenberg, 359 F.2d 234, 234 (D.C. Cir. 1965) (per curiam) (“It is well settled

10   that the question of whether and when prosecution is to be instituted is within the discretion of the

11   Attorney General.”); Bryan v. Def. Tech. U.S., 2011 WL 590902, at *3-4 (E.D. Cal. Feb. 10,

12   2011) (unpublished) (collecting cases and concluding that mandamus relief does not lie to compel

13   the United States Attorney to exercise his discretion to prosecute an alleged crime), adopted by

14   2011 WL 3585959 (E.D. Cal. Aug. 16, 2011).1

15             For all of the above reasons, petitioner’s motions are denied without prejudice to their

16   renewal in the appropriate forum.

17             Accordingly, IT IS HEREBY ORDERED that petitioner’s motions (ECF No. 30, 31) are

18   denied without prejudice.

19   Dated: May 1, 2019
     craig2612.ord
20
21
     1
22     Petitioner asks the court to order a grand jury investigation into various alleged violations of the
     California Penal Code. (ECF No. 30 at 1-3.) However, the Ninth Circuit has explicitly
23   prohibited the exercise of a court’s supervisory power if it would encroach on the prerogative of
     the executive branch to determine what evidence is presented to a grand jury “unless there is a
24   clear basis in fact and law for doing so.” United States v. Chanen, 549 F.2d 1306, 1313 (9th Cir.
     1977). Petitioner has pleaded no such basis here and admits no grand jury proceeding is already
25   underway. “[T]o enable individuals to present to a grand jury any complaint of purported
26   criminal activity would interfere with the executive branch’s prerogative to direct the
     enforcement of the laws, and thus would not be an appropriate exercise of judicial authority.”
27   Phillips v. City of Oakland, 2008 WL 1901005, at *2 (N.D. Cal. Apr. 28, 2008) aff’d sub nom.
     Phillips v. City of Oakland, CA, 311 F. App’x 14 (9th Cir. 2009). Moreover, it would be
28   inappropriate for any such action to proceed in a habeas case.
                                                         2
